       Case 2:18-cv-00753-SRB-ESW Document 115 Filed 11/14/19 Page 1 of 12




 1   HONOR LAW GROUP, PLLC
     Benjamin L. Rundall, State Bar No. 031661
 2   James M. Cool, State Bar No. 028023
     4450 S. Rural Rd., Suite C-220
 3   Tempe, AZ 85282
     (602) 282-0223
 4   Attorney E-mail: files@aztrialattorneys.com
 5   LAW OFFICE OF SCOTT A. EWING
 6   Scott A. Ewing, State Bar No. 030375
     5215 N. Sabino Canyon Rd.
 7   Tucson, AZ 85749
     Attorney E-mail: scott@azcivilrightsattorney.com
 8
     Attorneys for Plaintiff
 9
                                    UNITED STATES DISTRICT COURT
10
                                        DISTRICT OF ARIZONA
11
     Carlos Castro,                                      Case No. 2:18-cv-00753-SRB-ESW
12
13                             Plaintiff,
                                                          PLAINTIFF’S CONTROVERTING AND
14           vs.                                          SEPARATE STATEMENTS OF FACTS
15                                                         IN SUPPORT OF HIS RESPONSE TO
     The State of Arizona, et al.,                        STATE DEFENDANTS’ MOTION FOR
16                                                              SUMMARY JUDGMENT
17                             Defendants.

18
19          Plaintiff, Carlos Castro (“Mr. Castro”), submits the following Controverting Statement of

20   Facts (“CSF”) and Separate Statement of Facts (“PSOF”) in opposition to Defendants’ Motion

21   for Summary Judgment.

22
                                     Plaintiff’s Controverting Statement of Facts
23
24          1.      Undisputed.
25          2.      Undisputed.
26          3.      Undisputed.
27          4.      Undisputed, but with Objection. The information regarding Castro’s prior
28   criminal conduct and convictions is not relevant to whether Defendant Martin’s use of force
      Case 2:18-cv-00753-SRB-ESW Document 115 Filed 11/14/19 Page 2 of 12




 1
     was justified; and even if it was, such evidence would be overly prejudicial. Plaintiff has
 2
     already conceded his prior criminal past, but his past is not the focus of inquiry before this
 3
     Court. Moreover, even Defendants’ expert concedes “I don’t recall anything in the record that
 4
     suggested that [Plaintiff] was involved in gang activity at the time of committing any of these
 5
     other crimes.” See Exhibit 3 at 80:11-13.
 6
            5.       Undisputed, but with Objection. Plaintiff repeats his objection made in
 7
     response to SOF 4.
 8
 9          6.       Undisputed, but with Objection. Plaintiff repeats his objection made in

10   response to SOF 4.

11          7.       Undisputed.
12          8.       Undisputed, but with Objection. Plaintiff repeats his objection made in
13   response to SOF 4.
14          9.       Disputed. Ms. Benton’s brother, BJ, started arguing with and threatening
15   Plaintiff because he disagreed with Ms. Benton’s decision to be in a relationship with Plaintiff.
16   Plaintiff was not in a dispute with the entire Benton family, but rather, Ms. Benton’s brother
17
     BJ who disagreed strongly with Ms. Benton’s relationship with Plaintiff. Moreover, the
18
     characterization that Plaintiff was “ready and willing to use his gun” is deceptively cryptic. If
19
     Defendants’ intent in being cryptic is to infer Castro was willing to use his gun and shoot BJ,
20
     they should also include the important mitigating details that all four shots Plaintiff fired were
21
     into the air and no evidence shows Plaintiff pointed a gun at any person or shot at any person.
22
     This additional fact provides an important qualitative distinction that even Defendants’ expert
23
     agrees could be used to show less indication of threat. See Exhibit B at 91:10-95:4; Exhibit
24
25   3 at 62:4-25.

26          10.      Undisputed, but with Objection. Plaintiff repeats his objection made in

27   response to SOF 4.
28
                                                     2
      Case 2:18-cv-00753-SRB-ESW Document 115 Filed 11/14/19 Page 3 of 12




 1
            11.    Disputed. Plaintiff again objects to the characterization of Defendants’
 2
     narrative, which should include the critical fact he shot into the air, and not at any specific
 3
     individual.
 4
            12.    Undisputed, but with Objection. Plaintiff repeats his objection made in
 5
     response to SOF 4.
 6
            13.    Disputed. Plaintiff has never been convicted of an assault or robbery at
 7
     JCPenney. See Exhibit 7.
 8
 9          14.    Objection. Whether Plaintiff invoked his Fifth Amendment rights is not a

10   material fact relevant to the Court’s analysis in this matter and has only been mentioned to

11   create the improper inference that Plaintiff must be guilty of these allegations.
12          15.    Objection. Plaintiff has never been charged with or convicted of homicide and
13   this is not a material fact that will aid in resolution of Defendant Martin’s use of excessive
14   force. This statement has been included by Defendants for the sole purpose of avoiding
15   Defendant Martin’s own misconduct.
16          16.    Undisputed, but with Objection. Plaintiff repeats his objection made in
17
     response to SOF 4.
18
            17.    Undisputed, but with Objection. Plaintiff repeats his objection made in
19
     response to SOF 4.
20
            18.    Disputed. Plaintiff was never charged with or convicted of an assault and
21
     robbery at JCPenney. See Exhibit 7.
22
            19.    Undisputed.
23
            20.    Undisputed.
24
25          21.    Undisputed.

26          22.    Undisputed.

27          23.    Undisputed.
28
                                                    3
      Case 2:18-cv-00753-SRB-ESW Document 115 Filed 11/14/19 Page 4 of 12




 1
            24.    Undisputed.
 2
            25.    Undisputed, but with Objection. At his deposition, Plaintiff said he was not a
 3
     member of a gang at the time of his arrest. See Exhibit B at 25:21-23.
 4
            26.    Undisputed.
 5
            27.    Undisputed, but with Clarification. Plaintiff agreed getting the face tattoo was
 6
     a mistake. See Exhibit B at 30:8-15.
 7
            28.    Undisputed.
 8
 9          29.    Undisputed.

10          30.    Undisputed.

11          31.    Undisputed.
12          32.    Undisputed.
13          33.    Disputed. Plaintiff stated that while hiding in the shed he never heard Officers
14   give K-9 Commands or saw any K-9s. See Exhibit B at 121:6-121:11.
15          34.    Undisputed, but with Clarification. The screenshots presented do not
16   necessarily represent “key” moments of this incident but, rather, relevant moments.
17
            35.    Undisputed.
18
            36.    Disputed. Plaintiff did not continue fleeing but rather climbed on top of the roof
19
     from the ladder in the backyard while determining how to surrender because he “knew [he].
20
     was caught” and recognized that Officers were in the front. See Exhibit B at 124:25-125:7.
21
            37.    Disputed. Plaintiff was already on the front area of the roof near the front yard
22
     when first ordered to come down off the roof by an Officer in the front yard. So, had Plaintiff
23
     walked back to the ladder on the back side of the roof, he would have been walking away
24
25   from and out of the presence of officers. By walking towards the officer, Plaintiff was in the

26   process of obeying the Officer’s commands, which is also recognized by Defendants’ expert.

27   See Exhibit B at 122:10-25; Exhibit 3 at 97:2-25.
28
                                                    4
      Case 2:18-cv-00753-SRB-ESW Document 115 Filed 11/14/19 Page 5 of 12




 1
            38.    Disputed. Officers gave conflicting commands to both “stop” and get off the
 2
     roof. As Defendants’ expert concedes, “it’s not best practice to give conflicting commands,”
 3
     because doing so may prove “confusing” to the suspect. Despite these conflicting commands,
 4
     however, Plaintiff walked to the edge of the roof towards Officers and within their line of
 5
     sight, sat down, put his feet over the edge of the roof, and said “I’m done.” See Exhibit 1 at
 6
     2:11-3:3; Exhibit 2 at 00:02-00:16; Exhibit B at 124:2-7; Exhibit A at 24:6-24; Exhibit 3
 7
     at 86:1-24 and 87:12-24.
 8
 9          39.    Disputed. Plaintiff attempted to comply with Officers conflicting commands

10   and even Defendants’ own expert conceded it would be fair to conclude Plaintiff “thought he

11   was being compliant.” See Exhibit 2 at 00:15; Exhibit 5 at p. 15, ¶ 6; Exhibit 3 at 106:23-
12   107:7 and 178:15-179:6; Exhibit B at 124:2-7 and 124:25-125:7.
13          40.    Disputed. Plaintiff said “I’m done” at least six times before Officers Tasered
14   him from the roof. Plaintiff also pleaded with Officers that he did not want to fall from the
15   roof, a request that was completely ignored by Officers despite being reasonable. See Exhibit
16   1 at 2:21, 3:3, and 3:11-15; Exhibit 2 at 00:27-00:35; Exhibit B at 124:25-125:7.
17
            41.    Undisputed.
18
            42.    Undisputed but with Clarification. Plaintiff also said he was sitting right in
19
     front of officers, without a shirt, and he believed they could see “I have no guns.” See Exhibit
20
     B at 131:10-132:8.
21
            43.    Undisputed.
22
            44.    Disputed. Plaintiff was not “plotting his escape” and attempted to comply with
23
     conflicting police commands. See Exhibit B at 124:25-125:7; Exhibit 2 at 00:02-00:16;
24
25   Exhibit A at 24:6-24.

26
27
28
                                                    5
       Case 2:18-cv-00753-SRB-ESW Document 115 Filed 11/14/19 Page 6 of 12




 1
            45.    Disputed. Plaintiff was well illuminated by a police spotlight and shirtless.
 2
     Officers’ approach of Plaintiff in defiance of protocol creates an inference they did not
 3
     perceive Plaintiff as a threat.
 4
            46.    Disputed. Plaintiff repeatedly tried to comply with police commands and
 5
     verbally surrendered to police, stating, “I’m done” six times before being inappropriately
 6
     Tasered off the roof. See Exhibit 2 at 00:15-00:31 and Exhibit B at 124:2-7.
 7
            47.    Disputed. Defendants’ expert believes it wouldn’t be an “unfair conclusion” to
 8
 9   conclude Plaintiff was surrendering; Plaintiff’s expert says Plaintiff was “100% done;”

10   Plaintiff said he was surrendering, and the video shows Plaintiff putting his hands up and

11   telling officers “I’m done” six times. See Exhibit 2 at 00:15-00:31; Exhibit 3 at 178:15-
12   179:6; Exhibit 4 at 52:7-56:20; Exhibit B at 124:25-125:4 and 134:3-18.
13          48.    Disputed. The very next line from Plaintiff’s deposition, which Defendants
14   conveniently failed to mention, confirms Plaintiff “was going to give up” because “I knew I
15   was caught.” See Exhibit B at 124:25-125:4.
16          49.    Disputed. Plaintiff was not ignoring police commands but rather attempting to
17
     comply with conflicting commands. Also, the Taser obviously had an effect on Plaintiff who
18
     cried out in pain upon being struck. Plaintiff agrees he told officers he was done. See Exhibit
19
     1 at 2:11-3:3 and Exhibit 2 at 00:02-00:16.
20
            50.    Disputed. The Taser did effect Plaintiff who cried out in pain upon being struck.
21
     See Exhibit 1 at 3:15; Exhibit 2 at 00:29; Exhibit B at 130:1-25.
22
            51.    Disputed. Plaintiff does not reject Defendant Martin’s observations in other
23
     cases but calls into question the use of this testimony to support his basis for allowing Storm
24
25   to bite Plaintiff. Plaintiff reacted to the Tasers as can be heard on the video. See Exhibit 2.

26          52.    Undisputed, but with Clarification. Plaintiff was also given the conflicting

27   command to “stop.” See Exhibit A at 24:6-24.
28
                                                     6
      Case 2:18-cv-00753-SRB-ESW Document 115 Filed 11/14/19 Page 7 of 12




 1
            53.    Disputed. After the warning issued by Officers and referenced in Defendants’
 2
     SOF 52, Plaintiff never received any other warnings he would be bitten by Storm. See Exhibit
 3
     2; Exhibit B at 150:18-22.
 4
            54.    Disputed. Plaintiff’s deposition and further analysis of video show Plaintiff was
 5
     tasered from the roof. Defendants’ insinuation that not coming off the roof constitutes a failure
 6
     to comply with police commands ignores their own failure to follow policy by employing a
 7
     Taser to dangerously remove a surrendering suspect from a roof. See Exhibit 2 at 00:29;
 8
 9   Exhibit 4 at 46:5-25; Exhibit B at 130:23-25.

10          55.    Disputed. Plaintiff agrees Troopers Headley and Engwis tackled him but

11   disputes he was trying to escape. See Exhibit 2 at 00:32.
12          56.    Disputed. Plaintiff could not comply with Officers’ commands because these
13   Officers were holding his arms. This is not only according to Plaintiff and what can be seen
14   on the video but was confirmed by Defendant Martin and Defendants’ Expert. See Exhibit B
15   at 145:2-150:14; Exhibit 3 at 143:2-6; Exhibit A at 25:18-23; Exhibit 2 at 00:46.
16          57.    Disputed. Officers had control of Plaintiff’s arms. See Exhibit B at 145:2-
17
     150:14 and Exhibit 2 at 00:32-00:41.
18
            58.    Undisputed.
19
            59.    Disputed. Plaintiff had no opportunity to clench his arms beneath his torso or
20
     otherwise resist officers’ attempts to handcuff him because officers immediately grabbed
21
     Plaintiff’s hands, maintaining full control over them. See Exhibit 2 at 00:46; Exhibit B at
22
     145:2-150:14; Exhibit A at 25:18-23.
23
            60.    Disputed. Defendant Martin had no reason to fear Plaintiff was armed after
24
25   seeing him shirtless and fully illuminated by the police helicopter while Plaintiff was on the

26   roof. Moreover, Plaintiff was being pinned to the ground on his stomach by at least four

27
28
                                                    7
      Case 2:18-cv-00753-SRB-ESW Document 115 Filed 11/14/19 Page 8 of 12




 1
     officers, eliminating the possibility he could retrieve a firearm from the front of his waistband
 2
     and open fire on Officers. See Exhibit 2 at 00:46.
 3
            61.    Undisputed.
 4
            62.    Disputed. Plaintiff did not and could not put his arms beneath him as they were
 5
     being held by officers. See Exhibit B at 145:2-150:14; Exhibit 3 at 143:2-6; Exhibit A at
 6
     25:18-23; Exhibit 2 at 00:46.
 7
            63.    Undisputed, but with Clarification. Plaintiff could not have been flailing if
 8
 9   his foot was held by officers.

10          64.    Disputed. Plaintiff was not resisting arrest. Rather, Plaintiff was reacting to

11   being bitten by a dog who tore out chunks of his flesh and muscle. Accordingly, use of Storm
12   exacerbated Plaintiff’s arrest. See Exhibit 2 at 00:46.
13          65.    Disputed. When Plaintiff was cuffed is disputed. Plaintiff says he was in cuffs
14   when bitten by Storm. Video shows an officer removing ziptie cuffs from his waist well before
15   Storm stops biting Plaintiff. See Exhibit B at 145:2-146:14 and Exhibit 2 at 1:17.
16          66.    Disputed. Plaintiff was already in cuffs when bitten by Storm. See Exhibit B
17
     at 145:2-146:14 and Exhibit 2 at 1:17.
18
            67.    Disputed. See Plaintiff’s response to SOF 65, immediately above.
19
            68.    Disputed. Plaintiff’s expert opined in his report that the bite lasted 86 seconds
20
     based on his observation. See Exhibit 5 at p. 13, ¶ 2.
21
            69.    Undisputed, but with Clarification. Critically, Defendant Martin’s report was
22
     not timely and submitted nearly a month after the incident. See Exhibit 5 at p. 21, ¶ 11.
23
            70.    Disputed. The State Defendants misstate the facts when they say “…what is
24
25   clear is that Storm was released from the bite as soon as Plaintiff was handcuffed.” As the

26   police body camera footage shows, and Plaintiff’s expert explains, Detective Martin may not

27
28
                                                    8
      Case 2:18-cv-00753-SRB-ESW Document 115 Filed 11/14/19 Page 9 of 12




 1
     have been in control of K9 Storm as he gave the command for Storm to release the bite at
 2
     least twice. See Exhibit 5 at 14, ¶ 5.
 3
 4           Plaintiff’s Separate Statement of Disputed Facts Overlooked by Defendants

 5          1.     Because of the dog bite, Plaintiff suffered severe, permanently disfiguring

 6   injuries to his leg that have required multiple surgeries and extensive physical therapy to treat.
 7   See Exhibit 6; Exhibit 9; Exhibit B at 150:5-6.
 8          2.     Plaintiff was brightly illuminated by a spotlight on a circling police helicopter
 9   while on the roof and at the time he was bitten by Storm. See Exhibit 2; Exhibit 8.
10          3.     While on the roof, Plaintiff does not reach for his waistband or pants pocket. See
11   Exhibit 2 at 00:09-00:31; Exhibit 3 at 175:17-176:9.
12
            4.     While Plaintiff is on the roof, at least ten officers swarm Plaintiff from below with
13
     weapons drawn. See Exhibit 2 at 00:10-00:31; Exhibit B at 126:7-11.
14
            5.     Rushing up to Plaintiff while Plaintiff had a tactical advantage may not have been
15
     best practice, or at the very least demonstrates officers had sufficient control of the situation to
16
     engage in a dialogue with Plaintiff before the Taser and bite. See Exhibit 3 at 116:2-120:21.
17
            6.     Two police dogs are below Plaintiff while he is on the roof. See Exhibit 2.
18
19          7.     An unidentified Officer audibly tells one of the police dogs to “bite him, bite him,

20   bite him” while Plaintiff is attempting to comply with police commands to come down from the

21   roof. See Exhibit 1 at 2:15-16; Exhibit 2 at 00:11-00:14.

22          8.     Plaintiff audibly cries out when hit by the Taser and repeats four times “I’m done”
23   and that he doesn’t want to fall off the roof. See Exhibit 1 at 3:11-15; Exhibit 2.
24          9.     Plaintiff is struck by a second Taser round. See Exhibit 2 at 00:29.
25          10.    Plaintiff falls from the roof less than a second after being struck by the second
26   Taser. See Exhibit 2 at 00:29-00:31; Exhibit B at 130:9-15.
27
28
                                                      9
      Case 2:18-cv-00753-SRB-ESW Document 115 Filed 11/14/19 Page 10 of 12




 1
            11.    Plaintiff fell no more than five feet from his position on the roof. See Exhibit 2;
 2
     Exhibit 3 at 130:18-131:5.
 3
            12.    Plaintiff never stood up after falling from the roof. See Exhibit 2; Exhibit 3 at
 4
     131:6-9.
 5
            13.    Plaintiff is tackled by two SWAT officers in full tactical gear less than a second
 6
     after falling from the roof. See Exhibit 2; Exhibit A at 25:18-23.
 7
            14.    Plaintiff is commanded to place his hands behind his back while Officers are
 8
 9   holding his arms. See Exhibit D at #18-19; Exhibit E at ¶ 2; Exhibit F at 17:45-17:55; Exhibit

10   B at 145:2-150:14; Exhibit 3 at 143:2-6; Exhibit A at 25:18-23; Exhibit 2 at 00:46; Exhibit

11   G at Photos 17 and 19.

12          15.    Plaintiff is unable to comply with police commands because Officers are holding
13   his arms. See Exhibit B at 145:2-150:14; Exhibit 2 at 00:32-00:41; Exhibit G at Photos 18-
14   19.
15          16.    Seconds after being Tasered off the roof, other SWAT officers are on top of
16   Plaintiff and pinning him to the ground. See Exhibit 2 at 00:31-00:40; Exhibit A at 28:22-29:7.
17
            17.    An Officer removes ziptie cuffs from his waistband before Storm is removed from
18
     the bite. See Exhibit 2 at 00:54.
19
            18.    Audio from the body camera video reveals an Officer saying “good job guys” after
20
     Plaintiff has been bitten, but before Storm is removed from the bite. See Exhibit 1 at 4:3; Exhibit
21
     2 at 00:48.
22
            19.    Plaintiff is bitten by Storm within seconds of being Tasered from the roof. See
23
     Exhibit 2 at 00:29-00:43.
24
25          20.    Plaintiff said he was in cuffs before being released from the bite. See Exhibit B at

26   150:12-14.

27
28
                                                     10
      Case 2:18-cv-00753-SRB-ESW Document 115 Filed 11/14/19 Page 11 of 12




 1
            21.     Defendant Martin allowed Storm to continue biting Plaintiff for 86 seconds.
 2
     Plaintiff’s expert will opine the industry standard for a bite is between five to fifteen seconds. See
 3
     Exhibit 2; Exhibit 4 at 167:21-168:7; Exhibit 5 at p. 13, ¶ 2.
 4
            22.     At the time of his arrest, Plaintiff did not have a gun. See Exhibit 3 at 79:3-5.
 5
            23.     Plaintiff could not have remained still while bitten by Storm. See Exhibit 3 at
 6
     154:21-155:25; Exhibit 5 at p. 16, ¶ 7.
 7
 8
 9      RESPECTFULLY SUBMITTED this 14th day of November, 2019.

10
11
                                                           HONOR LAW GROUP, PLLC
12
13
                                                      By /s/ Benjamin L. Rundall
14                                                       Benjamin L. Rundall, Esq.
15                                                       Attorneys for Plaintiff

16
17
                                       CERTIFICATE OF SERVICE
18
            I hereby certify that on November 14, 2019, I caused the foregoing document to be
19   electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
20   transmittal of a notice of Electronic Filing to the following CM/ECF registrants:

21   Honorable Susan R. Bolton
22   United States District Court
     Sandra Day O’Connor U.S. Courthouse, Ste. 522
23   401 W. Washington St., SPC 50
     Phoenix, AZ 85003-2153
24
25   Honorable Eileen S. Willett
     Magistrate Judge
26   United States District Court
27   401 W. Washington St., SPC 13
     Phoenix, AZ 85003-2153
28
                                                      11
      Case 2:18-cv-00753-SRB-ESW Document 115 Filed 11/14/19 Page 12 of 12




 1
     Michael Tryon
 2   Jeremy Horn
 3   Office of the Attorney General
     2005 N. Central Ave.
 4   Phoenix, AZ 85004
 5   michael.tryon@azag.gov
     jeremy.horn@azag.gov
 6   Attorney for Brad Martin and
 7   The State of Arizona
 8
 9     /s/ ALG

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          12
